UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: oPreliminary Information Statement oConfidential, For Use of the Commission Only (as permitted by Rule 14a-5(d)(2)) þDefinitive Information Statement AEROGROW INTERNATIONAL, INC. (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): þNo fee required. oFee computed on table below per Exchange Act Rules 14a-5(g) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: Fee paid previously with preliminary materials: o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4) Date Filed: Table of Contents AEROGROW INTERNATIONAL, INC. 6075 Longbow Drive Boulder, Colorado80301 (303) 444-7755 To the Stockholders of AeroGrow International, Inc.: This Information Statement is being furnished to all holders of record of shares of our common stock and Series A Preferred Stock as of the close of business on July 26, 2010. The purpose of this Information Statement is to inform our stockholders that by written consent, dated July 27, 2010, the holders of 54.60% of our outstanding voting stock authorized or approved the following actions: 1. To elect five directors to hold office until the 2011 Annual Meeting or until their successors are elected and qualified; 2. To approve an amendment to our 2005 Equity Compensation Plan to authorize the issuance of an additional 10,000,000 shares under the Plan; and 3. Ratify the appointment of Eide Bailly LLP as the Company’s independent registered public accounting firm for the fiscal year ending March31, 2011. The actions taken by the majority stockholders will not become effective until at least 20 days after the initial mailing of this Information Statement to the other stockholders, or August 25, 2010.This Information Statement is first being mailed to stockholders on or about August 5, 2010.A copy of our Annual Report on Form 10-K for the year ended March 31, 2010 is also enclosed. THIS IS NOT A NOTICE OF A MEETING OF STOCKHOLDERS AND NO STOCKHOLDER MEETING WILL BE HELD TO CONSIDER THESE MATTERS. The Board of Directors decided to utilize the written consent provision in our Bylaws in order to eliminate the costs of soliciting stockholder approval and holding an annual meeting.However, AeroGrow and the Board welcome and encourage communications from stockholders, as described in greater detail in this Information Statement. By Order of the Board of Directors, /s/ Jack J. Walker Jack J. Walker Chairman, President and Chief Executive Officer Boulder, Colorado July 28, 2010 Table of Contents TABLE OF CONTENTS Page GENERAL INFORMATION ABOUT THE INFORMATION STATEMENT AND ANNUAL MEETING 1 ACTION1 ELECTION OF A DIRECTOR 4 ACTION2 APPROVAL OF AN AMENDMENT TO THE 2 5 ACTION 3 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 9 AUDITORS’ FEES 10 OTHER MATTERS 11 CORPORATE GOVERNANCE 11 INFORMATION ABOUT COMMITTEES AND MEETINGS OF THE BOARD OF DIRECTORS 12 INFORMATION ABOUT THE EXECUTIVE OFFICERS 23 COMPENSATION AND BENEFITS 24 SECTION16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 31 REPORT OF THE AUDIT COMMITTEE 32 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 32 Table of Contents AEROGROW INTERNATIONAL, INC. 6075 Longbow Drive, Suite 200 Boulder, Colorado80301 (303) 444-7755 INFORMATION STATEMENT WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. THE NECESSARY AUTHORIZATIONS AND APPROVALS HAVE ALREADY BEEN OBTAINED BY WRITTEN CONSENT OF THE MAJORITY STOCKHOLDERS. A VOTE OR WRITTEN CONSENT OF THE REMAINING STOCKHOLDERS IS NOT NECESSARY. GENERAL INFORMATION This Information Statement provides information about us and actions proposed by, and taken by written consent of, our majority stockholders.A copy of our Annual Report on Form 10-K for the year ended March 31, 2010 is also being sent with this Information Statement.The following questions and answers provide information about this Information Statement Why am I receiving these materials? We are required to deliver this Information Statement to all holders of our voting stock on the record date, July 26, 2010, to inform them that on July 27, 2010, the “Majority Stockholders” (as defined below) took certain actions by written consent, as permitted under our Bylaws and Nevada law, that would otherwise require a meeting of stockholders. This Information Statement is being sent to you because you are a holder of our common stock or Series A Preferred Stock as of the record date.As of the record date, 12,650,605 shares of our common stock and 7,586 shares of our Series A Preferred Stock were outstanding. We will begin mailing this Information Statement, along with our Annual Report on Form 10-K for the year ended March 31, 2010, on or about August 5, 2010. We have requested that banks, brokerage firms and other nominees who hold common stock on behalf of the owners of the common stock (such stock is often referred to as being held in “street name”) as of the close the record date forward these materials to those beneficial owners.We have agreed to pay the reasonable expenses of the banks, brokerage firms and other nominees for forwarding these materials. What actions did the Majority Stockholders of the voting stock approve or authorize? The majority holders of our voting stock approved the following actions: 1. Election of five directors to hold office until the 2011 Annual Meeting or until their successors are elected and qualified; 2. Approval of an amendment to our 2005 Equity Compensation Plan to authorize the issuance of an additional 10,000,000 shares under the Plan; and 3. Ratification of the appointment of Eide Bailly LLP as the Company’s independent registered public accounting firm for the fiscal year ending March31, 2011. 1 Table of Contents How many votes were required for the approval of these actions? Directors are elected by a plurality of the votes cast. Therefore, the five director candidates that received the most “FOR” votes are elected to the five seats on the board of directors that are being filled. The other proposals, approval of an amendment to our 2005 Equity Compensation Plan to authorize the issuance of an additional 10,000,000 shares and ratification of the appointment of Eide Bailly LLP as the Company’s independent registered public accounting firm, requirethe affirmative vote or written consent of a majority of the shares present in person or by proxy, or, if by a written consent, a majority of those shares entitled to vote at a meeting of stockholders. How many shares of voting stock were outstanding on the record date? On the record date, our outstanding capital stock consisted of 12,650,605shares of common stock and 7,586 shares of Series A Preferred Stock, representing a total of 12,650,605 votes and 37,930,000 votes, respectively.Under our Articles of Incorporation, as amended, and the Certificate of Designations for our Series A Preferred Stock, each share of common stock is entitled to one vote per share and each share of Series A Preferred Stock is entitled to 5,000 votes per share.Holders of our Series A Preferred Stock are entitled to vote along with holders of our common stock on each matter submitted for stockholder approval. Who are the Majority Stockholders that authorized and approved these actions and what percent of the voting stock do they hold? On July 27, 2010, a group of stockholders (the “Majority Stockholders”) that control an aggregate of 770,878 shares of our common stock and 5,369 shares of our Series A Preferred Stock (representing 54.60% of the total voting rights) executed a written consent in lieu of a meeting of stockholders.The written consent indicated that the Majority Stockholders have voted in favor of each of the three proposals enumerated above. The Majority Stockholders consist of the following: Number of Shares Number of Votes Stockholder Common Preferred Common Preferred Total Percentage Voting Power Jack J. Walker % Lazarus Investment Partners LLLP % Michael S. Barish % Jervis B. Perkins % J. Michael Wolfe - - % H. MacGregor Clarke 75 % Total % Why is it that the Majority Stockholders can do this without having to hold a meeting and having to send out proxies to all stockholders? Section3.7 of our Bylaws and Section78.320 of the Nevada Revised Statutes permit any corporate action, upon which a vote of stockholders is required or permitted, to be taken without a meeting, provided that written consents are received from stockholders having at least the requisite number of shares that would be necessary to authorize or take such action if a meeting was held at which all shares entitled to vote thereon were present and voted. Is it necessary for me to do anything? No.No other votes or written consents are necessary or required. These actions will be effective on or about August 25, 2010, which is at least 20days after the initial mailing of this Information Statement. 2 Table of Contents Who is paying for this Information Statement? We are paying for the costs of preparing and mailing this Information Statement. We will also reimburse banks, brokers, custodians, nominees and fiduciaries for their reasonable charges and expenses to forward this Information Statement and its associated materials to the beneficial owners of our common stock and our Series A Preferred Stock. How can stockholders communicate with the Board of Directors? Stockholders may communicate with the Board by writing to the Board of Directors, c/o Corporate Secretary, AeroGrow International, Inc., 6075 Longbow Drive, Suite 200,Boulder, Colorado, 80301. The Corporate Secretary will forward any such correspondence to the entire Board of Directors. Please see the additional information in the section captioned “Corporate Governance— Communications with the Board of Directors.” I share an address with another stockholder, and we received only one paper copy of the Information Statement and Annual Report.How can I obtain an additional copy? The SEC allows us to deliver a single information statement and annual report to an address shared by two or more stockholders unless we have received instructions to the contrary.This delivery method, referred to as “householding,” can result in significant cost savings for us.We will promptly provide you another copy of these materials, without charge, if you leave a message for us at (303)444-7755 or write to us at AeroGrow International, Inc., c/o Corporate Secretary, 6075 Longbow Drive, Suite 200,Boulder, Colorado, 80301. In addition, the Information Statement and Annual Report to Stockholders on Form 10-K, as well as the documents we file with the SEC, are posted on our website at www.aerogrow.com, and may be found by clicking on “Investors” and then “SEC Filings.”We have enclosed a copy of our Annual Report to Stockholders with this Information Statement (but the Annual Report to Stockholders is not incorporated by reference into our Information Statement). Stockholders of record sharing an address who receive multiple copies of the Information Statement and Annual Report and wish to receive a single copy of such materials in the future should submit their request to us in the same manner. If you are the beneficial owner, but not the record holder, of our shares and wish to receive only one copy of the information statement and annual report in the future, you need to contact your bank, brokerage firm or other nominee to request that only a single copy of each document be mailed to all stockholders at the shared address. Where are the Company’s principal executive offices located and what is the Company’s main telephone number? The Company’s principal executive offices are located at 6075 Longbow Drive, Suite 200,Boulder, Colorado, 80301. The Company’s main telephone number is (303)444-7575. Are this Information Statement, the Annual Report on Form 10-K, and our other SEC filings available online? Yes.This Information Statement, our Annual Report to Stockholders on Form 10-K, and other SEC filings are available on our website at www.aerogrow.com, and may be found by clicking on “Investors” and then “SEC Filings.” 3 Table of Contents ACTION1 ELECTION OF DIRECTORS Our Amended and Restated Bylaws allow our Board to fix the size of our Board at no less than one nor more than fifteen directors.Our Board of Directors has currently fixed the size of the Board at five directors.The five nominees named below were proposed by the Governance, Compensation, and Nominating Committee, nominated by the full Board and, on July 27, 2010, elected by the Majority Stockholders.Our directors serve for a term expiring at the next annual stockholders meeting, or until their successors have been duly elected and qualified or until their earlier resignation, removal or death. Set forth below is certain biographical information concerning each director, including principal occupation and age as of July 26, 2010.The Majority Stockholders elected the five director candidates named below. Directors Nominated and Elected JackJ. Walker, age 75, has been a director since February 2006, and became Chairman as of July 2008 and President and Chief Executive Officer as of January 15, 2010. Mr. Walker has been the Managing Member of Walker Enterprises LLLP, and its predecessors, a real estate investment and development company, since 1980. During that time he has developed in excess of $500 million of commercial real estate in California, Colorado, Arizona and Texas.He serves on the Board of Pathogen Systems, Inc. and is an advisor to several start-up companies.Mr. Walker is an English Solicitor and beganhis career in 1956 in London, England. In 1968, Mr. Walker founded English & Continental Property Company, and served as Joint Managing Director of this commercial property development company, which operated in Europe with over 200 staff, until its sale to the Post Office Pension Fund in 1973. From 1973, Mr. Walker controlled several English listed companies, including Charles Spreckly Industries, Town & Commercial Properties and Associated Development Holdings, with worldwide interests and over 3,500 employees. Mr. Walker served as a director of supermarket group Megafoods Stores, Inc. from 1987 to 1993, and was Chief Financial Officer for part of that time. Mr. Walker serves as a director of and advisor to various civic and charitable organizations. Mr. Walker'sextensive executive leadership experience, combined with his international and entrepreneurial business background and broad range of knowledge of AeroGrow's history and business, among other factors, led the Board to conclude that he should serve as a Director and Chief Executive Officer. Michael S. Barish, age 70, has been a director since July 2009.Mr. Barish co-founded Lazarus Investment Partners LLLP, a private investment partnership focused on microcap stocks, in 2003, and served as the fund’s Chief Investment Officer until his retirement on June 30, 2009.In 1973, Mr. Barish founded Cambiar Investors and grew the firm’s assets from less than $1 million in 1973 to over $2.3 billion upon his retirement in 2001.Mr. Barish’s experience as a chief investment officer, particularly his specialized focus on microcap stocks, led the Board to conclude that he should serve as a director. H. MacGregor Clarke, age 49, has been a director since July 2009.Mr. Clarke became our Chief Financial Officer in May 2008.From 2007 to 2008, Mr. Clarke was President and Chief Executive Officer, and from 2006 to 2007,Chief Financial Officer, of Ankmar, LLC, a garage door manufacturer, distributor and installer.From 2003 to 2006, Mr. Clarke was a senior investment banker with FMI Corporation, a management consulting and investment banking firm serving the building and construction industry.At FMI Corporation, Mr. Clarke was responsible for delivering consulting and investment banking services to clients, and for marketing to prospective clients in the financial services industry.From 1997 to 2002, Mr. Clarke served as an operating group Chief Financial Officer, then Vice President and General Manager for Johns Manville Corporation, a subsidiary of Berkshire Hathaway Inc.Mr. Clarke also served as Vice President, Corporate Treasurer, and international division Chief Financial Officer for The Coleman Company, Inc.Prior to Coleman, Mr. Clarke was with PepsiCo, Inc. for over nine years and served in a range of financial roles, including Director of Corporate Strategic Planning, where he led strategy and planning related to the worldwide beverage sector.Mr. Clarke’s extensive financial and executive experience, in particular his prior service as an executive officer of four companies, among other factors, led the Board to conclude that he should serve as a director. 4 Table of Contents Michael D.Dingman, Jr., age 56, has been a director since July 2008.Mr. Dingman served as Chief Investment Administration Officer for Spencer Trask & Co, a venture capital firm based in New York City, from April 2008 through March 2009, where he was responsible for restructurings, recapitalizations, and the development and implementation of strategies to enhance the value and liquidity of individual portfolio companies.From June 2006 to July 2007, Mr. Dingman was Chief Financial Officer of Local Matters, Inc., a pre-IPO software and media services company supporting yellow pages and delivery assistance providers, where he was responsible for the financial and capital markets strategies, budgeting, and forecasting.From September 2000 until April 2006, Mr. Dingman served as the Chief Financial Officer of Intrado Inc., a provider of 911 information services and systems to telecommunications companies, where he was responsible for budgeting, forecasting, investor relations, capital market and financial strategy development and all aspects of the accounting/financial reporting functions.Prior to joining Intrado, from March 1999 to August 2000, Mr. Dingman was the Chief Financial Officer and Treasurer of Internet Commerce and Communication (formerly RMI NET, Inc.).Mr. Dingman also served as a director of Wheeling-Pittsburgh Corporation from October 2003 to December 2006 and of Whereify Wireless, Inc. from March 2006 to August 2006.Mr. Dingman’s prior work experience includes five years of banking in merger and acquisitions with Lazard Freres in New York during the late 1980s, three years as an independent consultant specializing in debt restructuring and workouts during the early 1990s, and five years as an investment advisor specializing in corporate retirement plans and high-net-worth accounts.Mr. Dingman’s financial and managerial experience, in particular his prior service as chief financial officer of three companies, among other factors, led the Board to conclude that he should serve as a director. Jervis B. Perkins, age 55, has been a director of AeroGrow since March 2008.Mr. Perkins previously served as AeroGrow’s President and Chief Executive Officer from March 2008 through January 15, 2010.He was Chief Operating Officer of AeroGrow from November 2007 through February 2008.From January 2003 to May 2006, Mr. Perkins served as President and Chief Operating Officer of Johnson Outdoors, Inc., a publicly traded global manufacturer of outdoor recreation products with annual revenue of approximately $400 million.At Johnson Outdoors, Mr. Perkins was directly responsible for all aspects of sales, marketing, product development, manufacturing, and distribution.From 1995 to 2003, Mr. Perkins served as Executive Vice President and General Manager at Brunswick Corporation, a leading consumer brands company.Prior to Brunswick, Mr. Perkins worked at Quaker Oats for 17 years, serving in a variety of general management and senior marketing roles.Mr. Perkins’ leadership experience, combined with his extensive marketing background and knowledge of AeroGrow’s history and business, led the Board to conclude that he should serve as a director. Effective Date The above named persons will be elected to our Board of Directors effective 20 days following the initial mailing of this Information Statement, or August 25, 2010. ACTION 2 APPROVAL OF AN AMENDMENT TO THE 2,000,000 SHARES Description of the Action The amendment of our 2005 Equity Compensation Plan (“2005 Plan”) to increase the number of shares authorized for issuance under the 2005 Plan by 10,000,000 shares was recommended by the Governance, Compensation, and Nominating Committee, authorized by our Board of Directors, and, on July 27, 2010, approved by the Majority Stockholders. Purpose of the 2005 Plan The purpose of the 2005 Plan is to attract, motivate and retain highly qualified employees and members of our Board of Directors. We issue options to provide our employees and directors an opportunity to acquire or increase their ownership stake in us, creating a stronger incentive to expend maximum effort for our growth and success,to better align employees’ interests with those of our shareholders and to encourage our employees and directors to continue their service with us. Our Board of Directors believes that stock-based incentives will continue to play a vital role in our success. These 10,000,000 shares will be governed by the rules of the 2005 Plan and will be administered by our Governance, Compensation, and Nominating Committee. 5 Table of Contents As of July 26, 2010, there were outstanding equity awards representing 3,481,991 shares of common stock under the 2005 Plan, including 214,765 shares of common stock and stock options to purchase 3,267,226 shares of common stock.The 10,000,000 share increase brings the total number of shares eligible for issuance under the 2005 Plan to 13,505,000 shares.Shares subject to awards that expire without being exercised will continue to be available under the 2005 Plan.As our business continues to develop, we will need the flexibility to provide grants to key employees to provide incentives for them to manage our operations and achieve growth targets.The additional authorized shares will be utilized if, as, and when deemed appropriate by the Governance, Compensation, and Nominating Committee. We believe that in a business that is as heavily human-capital intensive as ours, options and other types of stock awards are an important factor in hiring and retaining talented personnel. While we recognize the possible dilutive effect to our stockholders, we believe, on balance, the incentive that is provided by the opportunity to participate in our growth and earnings through the granting of awards to acquire our common stock is important to our success and, accordingly, will benefit us and our stockholders. As of July 26, 2010, there were 217,228,701 shares of common stock outstanding on a fully diluted basis (assuming the conversion of our convertible preferred stock and convertible notes, including accrued interest on the notes, and the exercise of all outstanding warrants and stock options).We believe it is in the best interests of our stockholders to approve these amendments to, and the restatement of, the 2005 Plan. Principal Provisions of the 2005 Plan The following represents a summary of the principal provisions in the 2005 Plan.However, this summary is not a complete description of all of the provisions of the 2005 Plan and is qualified in its entirety by reference to the full text of the amended Plan, which is attached hereto as Appendix A. The 2005 Plan was initially adopted by our Board of Directors in August 2005 and formally approved by our stockholders in February 2006.The purpose of the 2005 Plan was to promote our interests and the interests of our stockholders by attracting, retaining, and motivating our key officers, employees, directors, and consultants. A total of 1,505,000 shares of our common stock were originally available for grant under the 2005 Plan in the form of stock options or awards of shares of restricted stock, including available equity awards remaining to be granted under a prior equity incentive plan (the AeroGrow International, Inc. 2003 Stock Option Plan).In October 2008, our stockholders approved an amendment to the 2005 Plan to increase the number of shares authorized for issuance by 2,000,000 shares to 3,505,000. Shares Available for Awards.Shares subject to an award that is cancelled, expired, unexercised, forfeited, settled in cash, or otherwise terminated remain available for awards under the 2005 Plan.Shares issued under the 2005 Plan may be either newly issued shares or shares which we have reacquired.The 2005 Plan imposes individual limitations on the amount of certain awards in order to comply with Section162(m) of the Internal Revenue Code of 1986.Under these limitations, no single participant may generally receive awards in any calendar year that represent more than $1 million.The Governance, Compensation and Nominating Committee may adjust awards to prevent dilution or enlargement of benefits when certain events occur such as a stock dividend, reorganization, recapitalization, stock split, combination, merger, or consolidation. Eligibility. Our employees, directors, and consultants may be granted awards under the plan.As of March 31, 2010, approximately 46 individuals were eligible to participate. Term of the 2005 Plan.The 2005 Plan will terminate in August 2015, ten (10) years after it was initially adopted, unless terminated earlier by the Board.Termination of the 2005 Plan will not affect grants made prior to termination. 6 Table of Contents Administration.The 2005 Plan is administered by the Governance, Compensation and Nominating Committee.Awards to directors serving on the Governance, Compensation and Nominating Committee are determined and administered by the full Board.The Governance, Compensation and Nominating Committee may: · select participants; · determine the type and number of awards to be granted; · determine the exercise or purchase price, vesting periods and any performance goals; · determine and later amend the terms and conditions of any award; · interpret the rules relating to the 2005 Plan; and · otherwise administer the 2005 Plan. Stock Options.The Governance, Compensation and Nominating Committee may grant both incentive stock options, which can result in potentially favorable tax treatment to the participant, and non-qualified stock options.The Governance, Compensation and Nominating Committee determines the terms and individual vesting schedules for each grant including the exercise price, which may not be less than the fair market value of a share of common stock on the date of the grant . Restricted Shares.The Governance, Compensation and Nominating Committee may grant restricted shares of common stock.Restricted shares are shares of common stock with transfer restrictions.These restrictions lapse on the basis of performance and/or continued employment as determined in advance by the committee.They may be forfeited by participants as specified by the committee in the award agreement.A participant who has received a grant of restricted shares will be eligible to receive dividends and have the right to vote those shares.Restricted shares may not be transferred, encumbered or disposed of during the restricted period or until after the restrictive conditions are met. Valuation.For purposes of the 2005 Plan, the fair market value of common stock means the closing price on: (i) the trading day of the date of the award, if the common stock is readily tradable on any established securities market (including the OTC Bulletin Board), or (ii) in the absence of reported sales on such date, the closing sales price on the immediately preceding date on which sales were reported.If however, our common stock is not readily tradable on an established securities market, the Governance, Compensation and Nominating Committee will determine the fair market value by applying any reasonable valuation method. Other Terms. All outstanding awards vest, become exercisable or payable, and have all restrictions lifted upon a change in control of the Company.The Board may amend or terminate the 2005 Plan subject to applicable stockholder approval.The Governance, Compensation and Nominating Committee may not amend the terms of previously granted options to reduce the exercise price or cancel options and grant substitute options with a lower exercise price than the cancelled options.The Governance, Compensation and Nominating Committee also may not adversely affect the rights of any award holder without the award holder’s consent. Federal Income Tax Consequences Option Grants Options granted under the 2005 Plan may be either incentive stock options which satisfy the requirements of Section422 of the Internal Revenue Code or non-qualified options which are not intended to meet such requirements. The federal income tax treatment for the two types of options differs as follows: 7 Table of Contents Incentive Options.No taxable income is recognized by the optionee at the time of the option grant, and no taxable income is generally recognized at the time the option is exercised. The optionee will, however, recognize taxable income in the year in which the purchased shares are sold or otherwise transferred. For federal tax purposes, dispositions are divided into two categories: (i)qualifying and (ii)disqualifying. A qualifying disposition occurs if the sale or other disposition is made after the optionee has held the shares for more than two (2)years after the option grant date and more than one (1)year after the exercise date. If either of these two holding periods is not satisfied, then a disqualifying disposition will result. If the optionee makes a qualifying disposition, the taxable income recognized by the optionee will be treated as a long-term capital gain and we will not be entitled to an income tax deduction. If the optionee makes a disqualifying disposition of the purchased shares, then for the taxable year in which such disposition occurs, the optionee will recognize ordinary income, and we will be entitled to an income tax deduction, in an amount generally equal to the excess of (i)the fair market value of such shares on the option exercise date over (ii)the exercise price paid for the shares. Non-Qualified Options. No taxable income is recognized by an optionee upon the grant of a non-qualified option. The optionee will in general recognize ordinary income in the year in which the option is exercised, in an amount equal to the excess of the fair market value of the purchased shares on the exercise date over the exercise price paid for the shares. We will generally be entitled to an income tax deduction equal to the amount of ordinary income recognized by the optionee with respect to the exercised non-qualified option. The deduction will in general be allowed for the taxable year of the Company in which such ordinary income is recognized by the optionee. Stock Issuances Generally, the issuance of unvested stock will not result in taxable income to the employee. Instead, upon vesting, the fair market value of such shares, less cash or other consideration paid (if any), will be included in the participant’s ordinary income as compensation. Any cash dividends or other distributions paid with respect to the stock prior to vesting will also be included in the holder’s ordinary income as compensation when paid. The participant may however, elect under Section 83(b) of the Internal Revenue Code, to include in his ordinary income at the time the stock is issued the fair market value of such shares less any amount paid. Any cash dividends paid thereafter will be treated as dividend income. We will generally be entitled to an income tax deduction equal to the amount of ordinary income recognized by the participant with respect to the stock issuance. The deduction will in general be allowed for the taxable year of the Company in which such ordinary income is recognized by the participant. Section 409A Section 409A, a section added to the Internal Revenue Code in 2004, can affect the tax treatment of certain types of deferred compensation.Failure to comply with the requirements of Section 409A results in current income of amounts deferred, along with interest and a significant tax penalty.Certain types of equity-based compensation are exempt from Section 409A. Deductibility of Executive Compensation We anticipate that any compensation deemed paid by the Company in connection with the disqualifying dispositions of incentive stock option shares or the exercise of non-qualified options with exercise prices equal to the fair market value of the option shares on the grant date will qualify as performance-based compensation for purposes of Code Section 162(m) and will not have to be taken into account for purposes of the $1million limitation per covered individual on the deductibility of the compensation paid to certain of our executive officers. Accordingly, all compensation deemed paid with respect to those options will remain deductible by the Company without limitation under Code Section162(m). Compensation attributable to stock issuances granted under the 2005 Plan may or may not qualify for the performance-based compensation exception, depending upon the specific terms of each grant. 8 Table of Contents Plan Benefits As of the date of this Information Statement, no executive officer, employee, director or consultant has been granted any of the additional 10,000,000 shares that will be available for issuance under the 2005 Plan, as amended.However, members of our Board and our executive officers have an interest in this proposal because they are eligible to receive awards under the 2005 Plan.The following table shows the aggregate benefits received by our “Named Executive Officers” (as defined below under the caption “Executive Compensation Role of Executive Officers in Compensation Decisions”), our non-employee directors as a group, and our non-executive officer employees under the 2005 Plan in the fiscal year ended March 31, 2010.We did not issue any restricted share awards during the fiscal year. Name and Position Number of Shares Subject to Stock Option Awards (during FY 2010) Grant Date Value (1) Named Executive Officers: Jack J. Walker, Jr., Chairman, President and CEO $ Jervis B.Perkins, Former CEO and Director $ H. MacGregor Clarke, CFO and Director $ J. Michael Wolfe, COO $ Executive Officer Group (persons) $ Non-Employee Director Group (6 persons) (2) $ Non-Executive Officer Employee Group $ (1)Represents the aggregate grant date fair value of stock option awards, as computed in accordance with FASB ASC Topic 718.Stock option awards are granted at 100% of the market value on the date of grant, except for those granted to Mr. Walker.Per the 2005 Equity Compensation Plan, options granted to shareholders whose shares represent more than 10% of total voting power for all classes of stock, will be granted at no less than 110% of the market price on the date of grant.Because Mr. Walker controls more than 10% of the total voting power, his options were granted at 110% of the market value on the date of grant. (2)Non-employee director stock option awards were granted to Messrs. Dingman and Barish, and Mr. Walker, who served as a non-employee director from April 1, 2009 until January 15, 2010.The award of options to purchase 100,000 shares of AeroGrow common stock upon Mr. Walker’s appointment as President and CEO of AeroGrow are included in the Named Executive Officer awards. We intend to register the additional common shares issuable under the 2005 Plan pursuant to a Registration Statement on Form S-8 as soon as reasonably practicable after the effective date. Effective Date The amendment to the 2005 Plan to increase the number of shares authorized for issuance under the 2005 Plan by 10,000,000 shares will be effective 20 days following the initial mailing of this Information Statement, or August 25, 2010. ACTION 3 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Description of the Action The Audit Committee has appointed Eide Bailly LLP as the Company’s independent registered public accounting firm to audit our consolidated financial statements for the fiscal year ending March31, 2011.On July 27, 2010, the Majority Stockholders ratified the appointment of Eide Bailly as the Company’s independent registered public accounting firm for the fiscal year ended March 31, 2011. Eide Bailly has served as the Company’s independent registered public accounting firm since November 2008.For information about the initial engagement of Eide Bailly, please see the section below captioned “Changes in Principal Accountants.”The Audit Committee and the Board of Directors consider Eide Bailly to be well qualified. 9 Table of Contents Although stockholder ratification of the appointment of Eide Bailly as our independent registered public accounting firm is not required by any applicable law or regulation, stockholder views would be considered by the Board when appointing an independent and registered public accounting firm for fiscal year 2012. However, even though the selection has been ratified, the Board in its discretion may direct the appointment of a different independent registered public accounting firm at any time during the year if it is determined that such a change would be in the best interests of the Company and its stockholders. To the Company’s knowledge, neither Eide Bailly nor any of its partners has any direct financial interest or any indirect financial interest in the Company other than as the Company’s independent registered public accounting firm. For information about the professional services rendered by Eide Bailly to us for fiscal years 2010 and 2009, please see the section captioned “Principal Accountants’ Fees and Services.” Effective Date The ratification of the appointment of Eide Bailly as the Company’s independent registered public accounting firm for the fiscal year ending March31, 2011 will be effective 20 days following the initial mailing of this Information Statement, or August 25, 2010. Change in Principal Accountants Gordon, Hughes & Banks, LLP (“GHB”) audited our financial statements annually since inception through March 31, 2008.On November 1, 2008, GHB resigned as our independent registered public accounting firm because it had entered into an agreement with Eide Bailly, pursuant to which Eide Bailly acquired the operations of GHB.Certain of the professional staff and shareholders of GHB joined Eide Bailly either as employees or partners of Eide Bailly and continued to practice as members of Eide Bailly.Concurrent with the resignation of GHB, we engaged Eide Bailly as our independent registered public accounting firm as of November 1, 2008, through and with the approval of our Audit Committee. The report of GHB on our financial statements for the fiscal years ended March 31, 2008 and 2007 did not contain an adverse opinion or a disclaimer of opinion, and was not qualified or modified as to uncertainty, audit scope, or accounting principles. In connection with the audit for the fiscal years preceding the acquisition of GHB by Eide Bailly and through November 1, 2008, there were no disagreements with GHB on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements, if not resolved to the satisfaction of GHB, would have caused GHB to make reference to the subject matter of the disagreements in connection with its audit reports on the Company’s financial statements. Principal Accountants’ Fees and Services Aggregate fees billed by Eide Bailly and its predecessor, GHB, for the fiscal years ended March 31, 2010 and 2009 are as follows: Fiscal 2010 Fiscal 2009 Eide Bailly: Audit Fees $ $ Audit Related Fees - - Tax Fees - - All Other Fees - - GHB: Audit Fees - Audit Related Fees - - Tax Fees - - All Other Fees - Total $ $ 10 Table of Contents Audit Fees:This category includes the audit of our annual financial statements included in our Annual Report on Form 10-K, review of quarterly financial statements included in our Quarterly Reports on Form10-Q, the audit of management’s assessment of the effectiveness, and review of our internal controls. Audit-related fees:This category consists of assurance and related services provided by the independent registered public accounting firm that are reasonably related to the performance of the audit or review of our financial statements and are not reported above under “Audit Fees.” We did not incur any audit-related fees in the fiscal years ended March 31, 2010 or 2009. Tax fees:This category consists of professional services rendered primarily in connection with our tax planning and compliance activities, including the preparation of tax returns. Although we did incur $24,410 and $9,000 in tax fees during Fiscal 2010 and 2009, respectively, we did not engage Eide Bailly or GHB for any tax services. All other fees:This category consists of fees for other corporate services, primarily the review of SEC reports other than annual and quarterly reports. Policy on Audit Committee Pre-Approval of Audit and Permissible Non-Audit Services The primary purpose of the Audit Committee is to assist the Board in monitoring (i) the integrity of our financial statements and disclosures, including oversight of the accounting and financial reporting processes and the audits of our financial statements, (ii) compliance with our legal, ethical, and regulatory requirements, and (iii) the independence and performance of our independent registered public accounting firm. The Audit Committee’s policy is to pre-approve all audit and non-audit services, other than de minimis non-audit services, provided by the independent registered public accounting firm.These services may include, among others, audit services, audit-related services, tax services, and other services.Pre-approval is generally provided for up to one year and any pre-approval is detailed as to particular services or categories of services and is generally subject to a specific budget.The independent registered public accounting firm and management are required to periodically report to the full Board regarding the extent of services provided by the independent registered public accounting firm in accordance with this pre-approval, and the fees for the services performed to date. The Audit Committee considers the provision of non-audit services by our independent registered public accounting firm compatible with its independence.The Audit Committee will continue to approve all audit and permissible non-audit services provided by our independent registered public accounting firm. OTHER MATTERS The Company knows of no other matters to be submitted to the stockholders at the Annual Meeting. CORPORATE GOVERNANCE AND BOARD MATTERS Our Board oversees the management of AeroGrow on your behalf. Among other things, the Board reviews our long-term strategic plans and exercises direct decision-making authority on key issues, including the appointment of our executive officers and setting the scope of their authority in managing AeroGrow’s day-to-day operations.Our Board is currently comprised of Jack J. Walker (Chairman), Michael S. Barish, H. MacGregor Clarke, Michael D. Dingman, Jr., and Jervis B. Perkins.Biographical information about each of our Board members is contained above under the caption heading “Directors Nominated and Elected.” Board Independence Our common stock trades on the OTC Bulletin Board and we are considered to be a “smaller reporting company” under applicable SEC rules.As such, we are not currently subject to corporate governance standards of other listed companies, which require, among other things, that the majority of the board of directors be independent.Because we are not currently subject to corporate governance standards defining the independence of our directors, we have chosen to define an “independent” director in accordance with the NASDAQ Global Market’s requirements for independent directors.Under the NASDAQ definition, an independent director is a person who is not an executive officer or employee of the Company and who does not have a relationship with the Company that would interfere with the exercise of independent judgment in carrying out the responsibilities of a director.Our Board has determined that Mr. Dingman is currently the only independent member of our Board of Directors. 11 Table of Contents Board Committees and Meetings We have established three standing committees so that certain matters can be addressed in more depth than may be possible in a full Board meeting: an Audit Committee, a Governance, Compensation and Nominating Committee, and a Special Committee.These first two committees each operate under a written charter.The Special Committee is governed by a set of Board resolutions. Audit Committee.The current members of our Audit Committee are Mr. Dingman (chairman), Mr. Barish, and Mr. Walker.The members were elected to the committee, and the chairman was appointed, by the Board.The Board has determined that Messrs. Dingman and Barish are considered “audit committee financial experts,” as defined by Item407(d)(5)(ii) of RegulationS-K, due to their extensive financial background and experience (as summarized in the biographical information for Messrs. Dingman and Barish disclosed under the caption “Action 1 Election of Directors – Directors Nominated and Elected”).The Board has affirmatively determined that Mr. Dingman is an independent director as defined by applicable securities law and NASDAQ corporate governance guidelines.Due to Mr.Barish’s position as a significant stockholder of AeroGrow, he is not an independent director.The Audit Committee’s charter provides that the committee shall: · oversee the accounting and financial reporting processes and audits of the financial statements; · assist the Board with oversight of the integrity of our financial statements, the Company’s compliance with legal and regulatory requirements, its independent auditors’ qualifications and independence, and the performance of the independent auditors; and · provide the Board with the results of its monitoring. Governance, Compensation and Nominating Committee.The current members of the Governance, Compensation and Nominating Committee are Mr.Walker (chairman), Mr. Barish, and Mr. Dingman.The Board has affirmatively determined that Mr. Dingman is an independent director as defined by applicable securities law and NASDAQ corporate governance guidelines. The members were elected to the committee, and the chairman was appointed, by the Board.The Governance, Compensation and Nominating Committee’s charter provides that the committee shall: · recommend to the Board the corporate governance guidelines to be followed; · review and recommend the nomination ofBoard members; · set the compensation for the chief executive officer and other officers; and · administer the equity-based performance compensation plans of AeroGrow. The Governance, Compensation and Nominating Committee does not have a formal policy concerning stockholder recommendations to the Board of Directors and we did not receive any recommendations from stockholders requesting that the Board consider a candidate for inclusion as a nominee in this Information Statement.The Committee has determined that it is appropriate to not have such a policy given the infrequency of such recommendations.The absence of such a policy does not mean, however, that a recommendation would not have been considered had one been received. The Committee would consider any candidate proposed in good faith by a stockholder on the same basis as a candidate proposed directly by the Board. To do so, a stockholder should send the candidate’s name, credentials, contact information, and his or her consent to be considered as a candidate to the Governance, Compensation and Nominating Committee, c/o Corporate Secretary, AeroGrow International, Inc., 6075 Longbow Drive, Suite 200,Boulder, Colorado, 80301. The proposal should be received by the due date for a stockholder proposal, as set forth below under the caption heading “Submission of Stockholder Proposals,”in order to be considered timely for consideration atthe 2011 Annual Meeting of Stockholders or, in lieu of an annual meeting, for an action by written consent of the stockholders.The proposing stockholder should also include his or her contact information and a statement of his or her share ownership (how many shares owned and for how long). 12 Table of Contents In evaluating director nominees, the Governance, Compensation and Nominating Committee considers the appropriate skills and personal characteristics needed in light of the makeup of the current Board, including considerations of character, background, professional experience, education, skill, qualifications for committee membership, independence, race, gender, national origin, differences in viewpoint, and other individual qualities and attributes. Other than the foregoing, there are no stated minimum criteria for director nominees, although the Committee may also consider such other factors as it may deem are in the best interests of the AeroGrow and its stockholders. The Committee does, however, believe it is appropriate for a member or members of AeroGrow’s management to participate as members of the Board. The Governance, Compensation and Nominating Committee identifies nominees by first evaluating the current members of the Board willing to continue in service. Current members of the Board with skills and experience that are relevant to our business and who are willing to continue in service are considered for re-nomination. If any member of the Board does not wish to continue in service or if the Board decides not to re-nominate a member for re-election, the Committee then identifies the desired skills and experience of a new nominee in light of the criteria above. Current members of the Board would be polled for suggestions as to individuals meeting the criteria described above. The Committee may also engage in research to identify qualified individuals. To date, we have not engaged third parties to identify or evaluate or assist in identifying potential nominees, although we reserve the right in the future to retain a third party search firm, if appropriate. Special Committee. Members of the Special Committee included Mr. Dingman (chairman), and former directors Linda Graebner, Suresh Kumar and Peter Michel.Although the Special Committee was dissolved in July 2009 after the Company completed its recapitalization in June 2009, the purpose of the Special Committee was to: · consider all possible strategic alternatives for the Company which may be available from time to time; · negotiate the terms and conditions of any such alternatives to the best interests of the Company and its shareholders; and · make recommendations to the Board and shareholders regarding any such alternatives. Meetings.During the fiscal year ended March 31, 2010 the Board held 15 meetings.Each director attended all of the meetings held by the Board during the period that he or she served as a director of AeroGrow, except Mr. Michel, who was unable to attend three meetings.Also during the fiscal year ended March 31, 2010, the Audit Committee held six meetings; the Governance, Compensation and Nominating Committee held two meetings; and the Special Committee held two meetings.Each committee member attended every meeting. The Company encourages all incumbent directors, as well as all nominees for election as director, to attend the annual stockholder meetings, but they are not required to do so.We did not hold an annual meeting last year. Director Compensation The following table provides information on AeroGrow’s compensation practices during the fiscal year ended March 31, 2010 for non-employee directors: Non-Employee Director Meeting Fee and Retainer Information Annual retainer for all non-employee directors $ Additional annual retainer for Board Chairman $ Additional annual retainer for Audit Committee Chairman $ Additional annual retainer for Governance, Compensation, and Nominating Committee Chairman $ Stock options granted for annual service on the Board by non-employee directors (1) Stock options granted for annual service on the Audit Committee (1) Stock options granted for annual service on the Governance, Compensation, and Nominating Committee (1) Additional stock options granted for annual service as Board Chairman (1) Reimbursement for expenses attendant to Board membership Yes Payment for Board meetings attended in person $ Payment for Board meetings attended in person by the Board Chairman $ (1) The options vest pro-rata monthly (one-twelfth per month) on the last day of each month throughout the term of service. If a director is unable to finish his or her term of service by reason of death or disability, the director options vest immediately. 13 Table of Contents Our Chairman, Jack J. Walker, was appointed as President and Chief Executive Officer on January 15, 2010.Therefore, Mr. Walker was only able to receive cash and equity compensation as Chairman and a non-employee director for a portion of the fiscal year (April 1, 2009 through January 14, 2010).We also maintain $15 million of director and officer liability insurance and we have entered into indemnification agreements with each director. Summary of Board Committee Composition Current Directors Board Audit Governance, Compensation, and Nominating Jack J. Walker, Chairman and Director X X X Michael S. Barish, Director X X X H. MacGregor Clarke, Director X Michael D. Dingman Jr., Director X X X Jervis B. Perkins, Director X Former Directors Board Audit Governance, Compensation, and Nominating Linda Graebner, Former Director X X Suresh Kumar, Former Director X X X Peter A. Michel, Former Director X X X Director Compensation Table during Fiscal 2010 The following table sets forth information regarding all forms of compensation received by directors of the Company during Fiscal 2010: Director Director Fees Earned or Paid in Cash Stock Awards Option Awards (1) Warrant Awards All Other Compensation Total Jack J. Walker, Chairman, President and CEO (2) $ $
